Case 1:20-cv-03747-NRN Document 139 Filed 08/17/21 USDC Colorado Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-3747-NRN

KEVIN O’ROURKE, et al.,

Plaintiffs, on their own behalf and of a class of
similarly situated persons,

v.

DOMINION VOTING SYSTEMS INC., et al.,

Defendants.



           DEFENDANTS’ MOTION FOR ENTRY OF PROTECTIVE ORDER



     Defendants Dominion Voting Systems Inc.; Facebook, Inc.; and the Center for Tech and

Civic Life (“Defendants”) respectfully submit this motion for the entry of the attached proposed

Protective Order, and in support thereof state as follows:

     1.   On August 3, 2021, the Court ordered Plaintiffs’ counsel to “jointly and severally pay

the moving Defendants’ reasonable attorneys for (1) having to prepare and argue the motions to

dismiss, and (2) having to prepare and argue the oppositions to the Motion for Leave to Amend.”

See Dkt. 136 at 66–67.

     2.   The Court further ordered “that within 14 days from the date of this Order, the moving

Defendants are directed to submit to Plaintiffs’ counsel detailed billing records of each lawyer,

reflecting the time spent on which tasks, with accompanying hourly rates, so that the Parties may

attempt to confer and stipulate to a reasonable figure that would establish an appropriate sanction

award for each moving Defendant.” Id. at 67.

                                                    1
Case 1:20-cv-03747-NRN Document 139 Filed 08/17/21 USDC Colorado Page 2 of 4




     3.    Defendants’ “detailed billing records” contain confidential and sensitive information in

which Defendants and their counsel have a confidentiality interest.

     4.    Accordingly, Defendants seek to designate such information as confidential pursuant to

the proposed protective order before disclosing it to Plaintiffs’ counsel, so that such confidential

information is not used outside this litigation.

     5.    Defendants attempted to confer with Plaintiffs’ counsel regarding their attorney fee

requests beginning on August 11, 2021, and continuing on August 12, 2021, and August 16, 2021.

Defendants sought Plaintiffs’ counsel’s position on this request for a protective order twice on

August 16, 2021. To date, Plaintiffs’ counsel have not responded to Defendants’ attempts to confer

regarding the requested protective order.

          WHEREFORE Defendants request that the Court enter the proposed Protective Order

included with this motion.




                                                   2
Case 1:20-cv-03747-NRN Document 139 Filed 08/17/21 USDC Colorado Page 3 of 4




Dated: August 17, 2021

                                   Respectfully submitted,



                                   /s/ Joshua S. Lipshutz

                                   Joshua S. Lipshutz
                                   GIBSON DUNN & CRUTCHER LLP
                                   1050 Connecticut Avenue, NW
                                   Washington, DC 20036
                                   Telephone: 202.955.8217
                                   Facsimile:    202.530.9614
                                   Email:        jlipshutz@gibsondunn.com

                                   Ryan T. Bergsieker
                                   Natalie J. Hausknecht
                                   GIBSON, DUNN & CRUTCHER LLP
                                   1801 California Street, Suite 4200
                                   Denver, CO 80202-2642
                                   Telephone: 303.298.5700
                                   Facsimile:     303.298.5907
                                   Email:         rbergsieker@gibsondunn.com
                                                  nhausknecht@gibsondunn.com

                                   Attorneys for Facebook, Inc.




                                      3
Case 1:20-cv-03747-NRN Document 139 Filed 08/17/21 USDC Colorado Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 17, 2021, I electronically filed a copy of the foregoing with

the Clerk of the Court using the CM/ECF system, which will send notifications of such filing to

the e-mail addresses denoted on the Court’s Electronic Mail Notice List.




                                                             /s/ Joshua S. Lipshutz____________
                                                             Joshua S. Lipshutz




                                                4
